Case: 14-10571      Document: 00513276270         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                      No. 14-10571                             FILED
                                                                        November 18, 2015
                                                                          Lyle W. Cayce
PATRICK BOUVIA KIMBLE,
                                                                               Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1115


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Patrick Bouvia Kimble, Texas prisoner # 712624, brought this case
under 28 U.S.C. § 2254 to challenge his Texas murder conviction. The district
court concluded that the application was a successive one and transferred it to
this court so that Kimble might seek authorization to proceed. See 28 U.S.C.
§ 2244(b)(3)(A); In re Epps, 127 F.3d 364, 364-65 (5th Cir. 1997). The district
court denied a certificate of appealability (COA). Kimble filed a timely notice


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10571        Document: 00513276270          Page: 2     Date Filed: 11/18/2015


                                        No. 14-10571

of appeal and moved for a COA from this court. In a separate proceeding, a
panel of this court concluded that Kimble’s proposed § 2254 application was
indeed successive and denied Kimble authorization to file it. In re Kimble, 14-
10526. 1
       Implicitly agreeing that his proposed § 2254 application is a successive
one, Kimble has abandoned any challenge to the district court’s transfer order.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). We conclude that the district court “did not err by transferring the
[application] for lack of jurisdiction.” Fulton, 783 F.3d at 686. We therefore
DENY Kimble’s motion for a COA as unnecessary and AFFIRM the district
court’s transfer order.




       1   The authorization case proceeded separately from the present case because it was
decided before our direction that, to the extent practicable, appeals from transfer orders
should be consolidated with proceedings by the same applicant seeking authorization for
filing a successive habeas petition. United States v. Fulton, 780 F.3d 683, 688 (5th Cir.), cert.
denied, 2015 U.S. LEXIS 6835 (U.S. Nov. 2, 2015)(15-6348)


                                               2